PER CURIAM.
A motion has been made to dismiss “the appeal” herein upon the ground that it has not been perfected in accordance with the provisions of the code. The transcript upon record contains a notice of two appeals, one from the judgment and another from the order denying a new trial. As the sufficiency of each of these appeals does not depend upon the same considerations, it is uncertain to which appeal the notice of the present motion is directed, and the motion is therefore denied, without prejudice to its renewal at the hearing of the cause.